Citation Nr: 0700895	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1952 to 
March 1970, and from September 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in July 2004 
that denied service connection for PTSD.   

The veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in September 
2006.  

During that hearing, the VLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900 (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have a diagnosis of  PTSD due to 
stressors or stressful events that he as likely as not 
experienced in his service in the Republic of Vietnam, 
including incidents that equate with combat with the enemy 
during the Tet Offensive.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2003, prior to the rating decision under review, 
the RO sent the veteran a notice letter advising him that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: an injury or 
disease that began in or was made worse during military 
service; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  

The same letter sent a PTSD questionnaire asking the veteran 
to describe his in-service stressful events in detail.  The 
veteran responded prior to the issuance of the rating 
decision on appeal.  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2003 letter and a 
follow-up letter in October 2005 together satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA will make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The October 2005 letter listed the evidence newly received by 
VA and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your appeal, please let us know.  If you have 
any evidence in your possession that pertains to your appeal, 
please send it to us."

After the RO sent the veteran the October 2005 notice letter, 
which completed VA's requirements under VCAA and cured any 
defects in previous letters, the veteran had an opportunity 
to respond prior to the issue of the January 2006 
Supplemental Statement of the Case (SSOC).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
completely meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds, given the fully favorable action taken 
hereinbelow, that the delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision allows service connection for the 
claimed disability, so the degree of disability and effective 
date will be addressed by the RO.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess as he will be an opportunity to 
disagree with any action taken.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and his 
post-service VA medical records, have been associated with 
the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before the Board, at 
which he and his wife presented oral argument in support of 
the claim on appeal.  The transcript of that testimony is of 
record, and the Board has considered the testimony in 
adjudicating the issue on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
for PTSD.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran in this case has been diagnosed with PTSD; see 
e.g. January 2004 VA Mental Health Clinic treatment note 
diagnosing chronic delayed PTSD and Major Depressive Episode.   

The remaining elements required to establish service 
connection are one or more verified in-service stressors, and 
a medical link between the verified stressor(s) and the 
diagnosed PTSD.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998); see also West v. Brown, 7 Vet. App. 70, 76 
(1994).  The Board is required to "make specific findings of 
fact as to whether or not the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  

As discussed hereinbelow, the veteran has claimed stressors 
that are both combat-related and not combat-related.  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Gaines, 11 Vet. App. 353.  

The veteran has testified credibly that his in-service 
stressors consist of being under fire, and returning fire, 
during the Tet Offensive.  He also testified that he saw 
persons who had been killed or wounded and that some of his 
comrades were wounded.  

The veteran testified also that he served in base camps that 
were subjected to both ground assault and indirect fire and 
lived in constant fear of such attacks.  The Board finds that 
these claimed stressors are related to personal engagement in 
combat.  

A veteran's lay testimony, alone, is not sufficient to 
establish that he or she engaged in personal combat with the 
enemy; that factor must be established by objective, 
competent, and factual evidence of record. VAOPGCPREC 12-99, 
p. 4 (October 18, 1999); Gaines, 11 Vet. App. 353.  

The service personnel records show that the veteran served in 
the Republic of Vietnam, but do not show objective evidence 
of combat (Combat Infantry Badge, Purple Heart Medal, award 
or commendation for valor, etc.).  

However, the service personnel record shows that the veteran 
served in the Republic of Vietnam in the capacity of Military 
Occupational Specialty (MOS) 45G (artillery turret repair 
specialist).  His engagement in combat is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards or military occupational 
specialties (MOSs).  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In this case, however, the Board finds the veteran's MOS to 
be consistent with the stressful experiences described by the 
veteran as being stressors.  

The veteran's DD Form 214 (Report of Separation from Active 
Duty) and service personnel record that he was awarded the 
Republic of Vietnam Cross of Gallantry with Palm for service 
in Vietnam during the period September 1967 to September 
1968.  

As noted by the veteran's representative, the veteran is also 
shown to have participated in several campaigns including the 
Tet Counteroffensive.  

These, along with the testimony of the veteran's wife, can be 
accepted as objective confirmation of his personal engagement 
in combat.  While VA has not accepted award of the Vietnamese 
Cross of Gallantry as conclusive evidence that the recipient 
personally engaged in combat, the Board finds that the 
overall record shows that the veteran as likely as not was 
subjected to his identified stressor in service.  

Lay evidence in the form of "buddy statements" can be 
acceptable as objective evidence of personal engagement in 
combat.  While the veteran has not asserted detailed 
information regarding  these events (firefights and mortar 
attacks), the Board finds that VA has not attempted 
verification through the services of the Joint Services 
Records Research Center (JSRRC).  

The veteran's PTSD questionnaire, submitted in December 2003, 
asserts that his unit recovered weapons from the battlefield, 
during which he was frequently subjected to the sight of dead 
bodies.  He also mentioned a helicopter crash that killed two 
persons.  The Board finds that these claimed stressors alone 
can be related to his likely involvement in combat-like 
events that would be significantly stressful.  

In this case, the record contains service records or other 
corroborative evidence that tends to substantiate the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98.

The Board notes that the veteran's wife testified in this 
regard that the veteran was a different person when he 
returned from the Republic of Vietnam.  "A layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While she has not discussed her specific 
knowledge of the veteran's experiences in service, her 
testimony surely can be construed as being some certain 
indication of his exposure to stressful events while in the 
Republic of Vietnam.  

Under these circumstances, the Board must conclude that the 
veteran has a diagnosis of PTSD that as likely as not is due 
to stressful event during his service in the Republic of 
Vietnam.  Simply stated, the occurrence of the specific in-
service stressful experiences has been corroborated by 
credible evidence, and further development of the record in 
this regard is not required.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


